HARRY L. SAMUEL, Defendant Below-Appellant,
v.
STATE OF DELAWARE, Plaintiff Below-Appellee.
No. 592, 2009.
Supreme Court of Delaware.
Submitted: November 20, 2009.
Decided: February 3, 2010.
Before STEELE, Chief Justice, JACOBS, and RIDGELY, Justices.

ORDER
HENRY DuPONT RIDGELY, Justice.
This 3rd day of February 2010, after careful consideration of appellant's opening brief and the State's motion to affirm, we find it manifest that the judgment below should be affirmed on the basis of the Superior Court=s order dated September 18, 2009. The trial court did not err in concluding that appellant's motion to reduce his 1996 sentence was time-barred and that appellant had failed to establish extraordinary circumstances to warrant consideration of his untimely motion.
NOW, THEREFORE, IT IS ORDERED that the judgment of the Superior Court is AFFIRMED.